1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6      IVAN LEE MATTHEWS, II,                            Case No. 3:18-cv-00567-MMD-CLB

7                                     Plaintiff,                       ORDER
             v.
8
       BRIAN WILLIAMS, et al.,
9
                                 Defendants.
10

11          This action began with a pro se civil rights amended complaint filed pursuant to 42

12   U.S.C. § 1983 by a state prisoner. On October 28, 2019, the Court issued an order

13   dismissing the amended complaint with leave to amend and directed Plaintiff to file a

14   second amended complaint within 30 days. (ECF No. 4 at 8.) The 30-day period has now

15   expired, and Plaintiff has not filed a second amended complaint or otherwise responded

16   to the Court’s order. Therefore, the Court will dismiss this action.

17          District courts have the inherent power to control their dockets and “[i]n the exercise

18   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a

19   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

20   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

21   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

22   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local

23   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for

24   failure to comply with an order requiring amendment of complaint); Carey v. King, 856

25   F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule

26   requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Serv.,

27   833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with court

28   ///
1    order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming dismissal for

2    lack of prosecution and failure to comply with local rules).

3           In determining whether to dismiss an action for lack of prosecution, failure to obey

4    a court order, or failure to comply with local rules, the court must consider several factors:

5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

7    disposition of cases on their merits; and (5) the availability of less drastic alternatives. See

8    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

9    Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

10          Here, the Court finds that the first two factors weigh in favor of dismissal. The third

11   factor, risk of prejudice to Defendants, also weighs in favor of dismissal, since a

12   presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

13   ordered by the court or prosecuting an action. See Anderson v. Air West, 542 F.2d 522,

14   524 (9th Cir. 1976). The fourth factor—public policy favoring disposition of cases on their

15   merits—is greatly outweighed by the factors in favor of dismissal discussed herein. Finally,

16   a court’s warning to a party that his failure to obey the court’s order will result in dismissal

17   satisfies the “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone,

18   833 F.2d at 132-33; Henderson, 779 F.2d at 1424. The Court’s order requiring Plaintiff to

19   file a second amended complaint within 30 days expressly stated: “It is further ordered

20   that, if Plaintiff fails to file an amended complaint curing the deficiencies outlined in this

21   order, this action will be dismissed with prejudice.” (ECF No. 4 at 8.) Thus, Plaintiff had

22   adequate warning that dismissal would result from his noncompliance with the Court’s

23   order to file a second amended complaint within 30 days.

24          It is therefore ordered that this action is dismissed with prejudice based on Plaintiff’s

25   failure to file a second amended complaint in compliance with this Court’s October 28,

26   2019 order.

27          It is further ordered that the motion to proceed in forma pauperis (ECF No. 1) is

28   denied as moot.

                                                    2
1    It is further ordered that the Clerk of Court enter judgment accordingly.

2    DATED THIS 11th day of December 2019.

3

4
                                        MIRANDA M. DU
5                                       CHIEF UNITED STATES DISTRICT JUDGE

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           3
